NOTICE OF ALLOWABILITY
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims after final rejection, filed on April 30, 2021, is acknowledged and has been entered into the record. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on April 30, 2021, is acknowledged. The amendment is not in compliance with 37 CFR 1.121 because a new paragraph must be presented in clean form without any markings (i.e., underlining). In the interest of advancing prosecution, the applicant’s specification amendment has been entered by examiner’s amendment as set forth below. 
Applicant’s remarks filed on April 30, 2021 in response to the final rejection mailed on March 22, 2021 have been fully considered.

Examiner’s Amendment to the Specification
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
After the title and before the “CROSS-REFERENCE TO RELATED APPLICATIONS” at p. 1 of the specification, please add the following heading and paragraph: 

REFERENCE TO AN ELECTRONIC SEQUENCE LISTING
The contents of the electronic sequence listing (Sequence Listing.txt; Size: 9940 bytes; and Date of Creation: October 31, 2019) is herein incorporated by reference in its entirety.

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zachary Wiersma on May 10, 2021.
In claim 19, please replace “microorganism” with “organism” in the two instances of the phrase “non-human microorganism”. 

This application is in condition for allowance except for the presence of claims 5-9 and 16-18, directed to inventions non-elected without traverse.  Accordingly, claims 5-9 and 16-18 have been cancelled.

Claim Objections
The objections to claims 3 and 13 for minor informalities are withdrawn in view of the applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 13, 14, 19, and 20 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the applicant’s amendment to claims 13 and 19 to recite the vector in the active method step of each of the claims.  
  
Claim Rejections - 35 USC § 112(a)
The written description rejection of claims 1, 3, 4, 10-15, 19, and 20 under 35 U.S.C. 112(a) is withdrawn in view of the applicant’s claim amendment and persuasive argument. 

The scope of enablement rejection of claims 1, 3, 4, 13, 14, 19, and 20 under 35 U.S.C. 112(a) is withdrawn in view of the applicant’s claim amendment and persuasive argument. 

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656